DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 08 September 2022, have been entered in full.  Claims 1-6, 8, 11, 12, 14, 15, 17-29, 32-36, 38, 40-75, 77-82 are canceled.  Claim 7 is amended. Claims 7, 9, 10, 13, 16, 30, 31, 37, 39 and 76  are under examination. The Kuo Declaration under 37 CFR 1.132, filed 08 September 2022, has been entered in full. 
Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 05 October 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 30, 31, 37, 39 and 76 remain rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (WO 2014/066486; published 5/1/14) in view of Seehra et al. (US 2013/0243743; published 9/9/13), Cohen et al. (Long-term effect of splenectomy on transfusion requirements in Thalassemia Major, American Journal of Hematology 30:254- 256, 1989) and Ogston-Tuck, S. (Reference of record; Continuing Professional Development Volume 29/No. 3:53-58, September 17, 2014).
The basis for this rejection is set forth at pages 3-8 of the previous Office Action (27 April 2022). 
Sung et al. teach administering activin receptor type Il (ActRIl) signaling inhibitors to treat beta-thalassemia in humans (paras 0005, 0010, 0014, 0034, 0051 and 0053)(applies to claims 7 and 76). Sung et al. teach ActRIl signaling inhibitor polypeptides to include ActRIIB (paras 0072 and 00120). Sung et al. teach an ActRIIB polypeptide sequence (SEQ ID NO:25) that is 100% identical to instant SEQ ID NO:25 (Sequence Search Result of record and Sung et al. para 0140; applies to claims 7 and 39). Sung et al. teach an ActRIIB polypeptide sequence (SEQ ID NO:23) that is 100% identical to instant SEQ ID NO:23 (Sequence Search Result of record; applies to claim 37). Sung et al. teach subcutaneously administering said ActRIl signaling inhibitor once every 21 days at a dose of about 0.8 mg/kg or about 1.0 mg/kg (paras 0042 and 00204). Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Thus, the dosages/regimen taught by Sung et al. would decrease GDF11 levels and increase fetal hemoglobin levels in a subject (applies to claims 30 and 31). Sung et al. teach wherein the ActRIl signaling inhibitor is a polypeptide comprising the Fc portion of an IgG1 antibody (paras 0074, 00142 and 00143)(applies to claim 37). Sung et al. teach that GDF11 levels and/or activity maybe further used to evaluate appropriate dosing and/or appropriate maintenance dose for a subject who is a candidate to be treated with an ActRIl signaling inhibitor (paras 0038- 0044). Sung et al. teach that GDF11 inhibits growth of precursors of red blood cell and thus the level of GDF11 can correlate with the level of red blood cells via hemoglobin and hematocrit measurement (para 0045)(applies to claim 10). Sung et al. teach measuring hematological parameters such as hematocrit and hemoglobin (paras 0195, 00234-00235).
In summary, Sung et al. teach a method of treating beta-thalassemia comprising subcutaneously administering an ActRIl signaling inhibitor at a dose of about 0.8 mg/kg or about 1.0 mg/kg at 21 days intervals, wherein the ActRIl signaling inhibitor is 100% identical to instant SEQ ID NO:25. Sung et al. do not teach wherein the subject has a particular genotype in beta-thalassemia or is transfusion-dependent. Sung et al. do not teach wherein the subject has prior splenectomy. Sung et al. do not teach administering ActRIl signaling inhibitors subcutaneously to the upper arm, abdomen or thigh.
Seehra et al. teach administering ActRIl signaling inhibitors to treat ineffective erythropoiesis in patients with thalassemia (paras 0010, 0027, 0149, 0286 and 0289). Seehra et al. teach an ActRIl signaling inhibitor polypeptide sequence that is 100% identical to instant SEQ ID NO:25 (Sequence search of record; applies to claim 7 and 39). Seehra et al. teach an ActRIl signaling inhibitor polypeptide sequence that is 100% identical to instant SEQ ID NO:23 (Sequence search of record; applies to claim 37). Seehra et al. teach that the most common causes of ineffective erythropoiesis are the thalassemia syndromes; hereditary hemoglobinopathies in which imbalances in the production of intact alpha- and beta-hemoglobin chains lead to increased apoptosis during erythroblast maturation. Seehra et al. teach that thalassemia syndromes are named according to their severity. Alpha-thalassemias include alpha-thalassemia minor (also known as alpha-thalassemia trait; two affected .alpha.-globin genes), hemoglobin H disease (three affected alpha-globin genes), and alpha-thalassemia major (also known as hydrops fetalis; four affected alpha-globin genes). Seehra et al. teach that beta- thalassemias include beta-thalassemia minor (also known as beta-thalassemia trait; one affected beta-globin gene), beta-thalassemia intermedia (two affected .beta.-globin genes), hemoglobin E thalassemia (two affected .beta.-globin genes), and beta- thalassemia major (also known as Cooley's anemia; two affected beta.-globin genes resulting in a complete absence of beta.-globin protein) (para 150 and claims)(applies to claim 7).  
Seehra et al. teach splenomegaly as spleen enlargement. Seehra et al. teach administering ActRIl signaling inhibitors to treat splenomegaly (paras 0010, 0027, 0149, 0286 and 0289). Seehra et al. teach that in certain embodiments, the ActRIl signaling inhibitor may be used in combination with supportive therapies for ineffective erythropoiesis. Such therapies include transfusion with either red blood cells or whole blood to treat anemia (para 164 and claims)(applies to claim 7). Seehra et al. teach that it is understood that the dosage regimen will be determined by the attending physician considering various factors which modify the action of the subject compounds of the invention (para 0186).
Cohen et al. teach that patients with thalassemia major (i.e. B°/B°) commonly develop hypersplenism after 5-10 years of regular red cell transfusions. Cohen et al. teach that as a result of splenic enlargement, transfusion requirements steadily increases. Cohen et al. teach that splenectomy reduces transfusion requirement in patients with thalassemia. Cohen et al. teach that their studies indicate that the effect of splenectomy on transfusion requirements is long-lasting.  Cohen et al teach that large variations in annual transfusion requirements after splenectomy should prompt a search for accessory spleens or other causes of red cell destruction. 
Ogston-Tuck teaches common subcutaneous injection sites include the upper arm, thighs and the umbilical region of the abdomen (page 54, 4th-5th full paragraphs)(applies to claim 7).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating beta-thalassemia in a subject comprising subcutaneously administering an ActRIl signaling inhibitor polypeptide sequence that is 100% identical to instant SEQ ID NO:25 and SEQ ID NO: 23), as taught by Sung et al., to include subjects having a particular genotype in beta-thalassemia, such as B°/B°, and are transfusion dependent. as taught by Seehra et al., wherein the beta-thalassemia genotype B°/B° subject has prior splenectomy, as taught by Cohen et al. wherein said subcutaneous administration is to the upper arm, abdomen or thigh of the subject as taught by Ogston- Tuck. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons.
Both Sung and Seehra teach the use of ActRIl signaling inhibitors (i.e. SEQ ID NO:25 and SEQ ID NO:23) to treat beta-thalassemia. Seehra et al. teach beta-thalassemia treatment to include subjects with beta-thalassemia major (i.e. genotype B°/B°) and who need transfusions. Because Cohen et al. teach subjects with beta-thalassemia major (B°/B°),  commonly develop spleen enlargement and that splenectomy reduces transfusion requirement, it would be obvious that a population of beta-thalassemia major subjects would have prior splenectomy. Lastly certain body areas (e.g. upper arm or thigh) have fewer blood vessels and more subcutaneous fat. Injections to those sites would cause less pain and discomfort to the subject.
	
APPLICANT’S ARGUMENTS
	Applicant states that they resubmit the data herewith in Table 1 of the Declaration concurrently submitted herewith under 37 C.F.R. §1.132. Applicant maintains that the data demonstrates that the ActRII signaling inhibitor of the present claims is more effective at treating B-thalassemia patients with B°/B° genotype and prior splenectomy than patient populations with non-B°/B° genotype beta- thalassemia or B°/B° genotype beta-thalassemia but not having undergone splenectomy.
Applicant notes that the Federal Circuit has stated: Singling out a particular subset of patients for treatment (for example, patients with a particular gene) may reflect a new and useful invention that is patent eligible despite the existence of prior art or a prior art patent disclosing the treatment method to patient generally eligible despite the existence of prior art or a prior art patent disclosing the treatment method to patients generally. An obviousness rejection likely would not be appropriate where a new patient subset displayed unexpected results. Applicant cites Prometheus Labs, Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015).
	Applicant argues that as explained by the Declarant, the effectiveness of this treatment in this particular patient sub-population was unexpected, not only because it is counterintuitive to expect success in the most difficult-to-treat B°/B° genotype whose condition progressed to the point of requiring splenectomy, but also because the treatment was so highly effective.
Applicant argues that the Office turns to Cohen to remedy the alleged deficiency of Sung and Seehra, contending that since “Cohen et al. teach subjects with beta-thalassemia major (B°/B°) commonly develop spleen enlargement and that splenectomy reduces transfusion requirement...[i]t would be obvious that a beta-thalassemia major subject has prior splenectomy.” Id.  
Applicant argues that they disagree with this logic. Applicant argues that not all patients with B°/B° genotype beta-thalassemia have undergone splenectomy, and as such, there exists B°/B° genotype beta- thalassemia patients who have undergone splenectomy and those who have not. Applicant argues that as explained by the declarant, B°/B° genotype beta-thalassemia patients who have undergone splenectomy are generally considered to be in the most severe disease state and are considered the most difficult beta-thalassemia patients to treat. Applicant argues that as noted by the Declarant, surprisingly, the claimed methods work most effectively in a B°/B° genotype patients with splenectomy than in B°/B° genotype patients without splenectomy. Applicant maintains that the claimed invention could not have been obvious to one skilled in the art at the time of the present invention.

The Kuo Declaration under 37 CFR 1.132
The Declaration states that the ability of hemoglobin to carry oxygen throughout the body is limited in patients with beta-thalassemia. The Declaration states that B°/B° genotype beta-thalassemia is the most severe type of beta-thalassemia. The Declaration states that B°/B° genotype beta-thalassemia patients require regular transfusions of red blood cells to survive.  The Declaration states that a high frequency of RBC transfusions can result in iron overload in the spleen, which is often remedied by splenectomy.  The Declaration states that  following splenectomy, the total body iron storage capacity is reduced. As such, patients with B°/B° genotype beta-thalassemia who have undergone splenectomy are among the most difficult beta-thalassemia patients to treat.
The Declaration states that patients who require regular red blood cell transfusion due to B-thalassemia were treated with luspatercept or placebo. Luspatercept was administered at a dose of 1 mg/kg every 3-weeks. The Declaration states that Table 1 shows the reduction in RBC transfusion burden for B°/B° genotype and non-B°/B° genotype B-thalassemia patients with and without prior splenectomy. The Declaration states Table 1 shows that the ActRII signaling inhibitor luspatercept is more effective at treating B-thalassemia patients with B°/B° genotype having a prior splenectomy than it is at treating patients with non-B°/B° genotype (i.e., less severe) beta-thalassemia (with or without splenectomy) or in B°/B° genotype beta-thalassemia patients without splenectomy (i.e., less severe).
	The Declaration states that surprisingly, the otherwise most difficult-to-treat patients with B°/B° genotype beta-thalassemia and splenectomy were more responsive to treatment with luspatercept than some of the other patient subpopulations. The Declaration states that 85% of patients in this sub-population saw a 33% reduction in RBC transfusions compared to only 64% of B°/B° genotype beta-thalassemia patients without splenectomy.

Examiner’s Response
	Applicant’s arguments have been fully considered but are not found persuasive. 
The Kuo Declaration under 37 CFR 1.132 filed 08 September 2022, is insufficient to overcome the rejection of claims 7, 10, 30, 31, 37, 39 and 76 under 35 U.S.C. 103 as being unpatentable over Sung et al.,  in view of Seehra et al., Cohen et al. and Ogston-Tuck, S. (Reference of record; Continuing Professional Development Volume 29/No. 3:53-58, September 17, 2014), as set forth in the last Office action.
The Examiner notes the following:
	1. The Kuo Declaration showing is not commensurate in scope with the claims.  The Declaration teaches SEQ ID NO:25 is luspatercept. The Declaration teaches administering luspatercept.  However, the instant claims recite administering a polypeptide comprising an amino acid sequence that is at least 98% identical to SEQ ID NO:25.
	The Declaration teaches luspatercept was administered at a dose of 1.0 mg/kg. However, the instant claims recite a dose of about 0.8 mg/kg to about 1.0 mg/kg.

	2.   Applicant’s and the Declaration’s comparison of patient populations with B°/B° genotype beta-thalassemia and prior splenectomy to patient populations with B°/B° genotype beta-thalassemia but not having undergone splenectomy and the argument that the data is surprising/unexpected is not persuasive.
The Examiner directs Applicant to Table 1 from the Kou Declaration. Patient populations with B°/B° genotype beta-thalassemia, NO splenectomy, NO treatment results in 13.3% of patients having a reduction in transfusion burden. Patient populations with B°/B° genotype beta-thalassemia, WITH splenectomy, NO treatment results in 45% of patients having a reduction in transfusion burden. This is a jump of 31.7% when patients have splenectomies. The splenectomy is already reducing transfusion burden. Cohen clearly teaches this. Cohen et al. teach that splenectomy reduces transfusion requirement in patients with beta thalassemia B°/B°. Thus, it is not unexpected. 
Seehra teaches administering luspatercept to treat ineffective erythropoiesis in B°/B° genotype beta-thalassemia patients needing transfusions. Thus, it is not unexpected.
Based on the combined teachings, it would not be unexpected that the transfusion burden is more reduced after luspatercept treatment in beta thalassemia patient patients with B°/B° genotype, WITH splenectomy compared to beta thalassemia patient populations B°/B° genotype beta-thalassemia and NO splenectomy. 

	 3.  MPEP 716.02  Allegations of Unexpected Results teaches: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).
The Examiner directs Applicant to Table 1 from the Kou Declaration. Patient populations with B°/B° genotype beta thalassemia, WITH splenectomy, WITH luspatercept treatment results in 85% of patients  having a reduction in transfusion burden.  Patients populations with non-B°/B° genotype beta thalassemia, WITH splenectomy, WITH luspatercept treatment results in 80.9% of patients having a reduction in transfusion burden. This is a difference of 4.1%.   The Examiner maintains that the properties do not differ to such an extent that the difference is really unexpected.

	4.  Applicant’s citation of Prometheus Labs, Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015) is not applicable. As was previously noted by the Examiner, Prometheus further states:
“The genus-species distinction may have particular relevance in the field of personalized medicine, where, for example, a particular treatment may be effective with respect to one subset of patients and ineffective (and even harmful) to another subset of patients. See, e.g., Margaret A. Hamburg & Francis S. Collins, The Path to Personalized Medicine, 363 New Eng. J. Med. 301, 301 (2010). Singling out a particular subset of patients for treatment (for example, patients with a particular gene) may reflect a new and useful invention that is patent eligible despite the existence of prior art or a prior art patent disclosing the treatment method to patients generally. An obviousness rejection likely would not be appropriate where the new patient subset displayed unexpected results. But that is not the situation here. In this case, the district court’s factual findings make clear that, at the time of the ’770 patent, it would have been obvious for a person skilled in the art to have separately treated the limited subset claimed in the ’770 patent with alosetron, and that any unexpected results were attributable to factors exogenous to the 770 patent”.
In the instant case, the claimed invention does not display unexpected results. The claimed invention is not effective with respect to one subset of patients and ineffective (and even harmful) to another subset of patients.  The scientific reasoning and evidence as whole indicates that the rejection should be maintained. 

NEW CLAIM REJECTIONS/OBJECTIONS
Specification
The disclosure is objected to because of the following informalities: The specification contains incorrect claim status identifiers. 
Applicant states that no claims have been amended and that a listing of claims has been submitted for the Examiner’s convenience. 
The Examiner notes that claim 7 has been amended from the recitation, “..0.8 mg/kg or about 1.0 mg./kg..” to the new recitation, “..0.8 mg/kg to about 1.0 mg/kg..”. Please compare the instant claim set (08 September 2022) to the previous claim set (04 April 2022).   Claim 7 states (Previously Presented) but it should state (Currently Amended). 
	MPEP 714 II C. “Amendments to the Claims” teaches:  Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 
Written description requirement, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, 10, 13, 16, 30, 31, 37, 39 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection. 
The specification as originally filed does not provide support for the invention as now claimed: “..0.8 mg/kg to about 1.0 mg/kg..”.(claim 7). 
This amendment was entered on 08 September 2022. The Examiner cannot locate the wording or connotation of the instant claims.
The specification as filed does not provide a written description or set forth the metes and bounds of this "limitations".  The instant claims now recite limitations which were not disclosed in the specification as filed, and now change the scope of the instant disclosure as-filed.  
Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.



				Conclusion
			No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/7/2022